                UNITED STATES DISTRICT COURT
                           FOR THE
                     DISTRICT OF VERMONT

UNITED STATES OF AMERICA,     :
                              :
                              :
           v.                 : Case No. 2:13 CR 14-3
                              :
JAMES NASTRI                  :

                             ORDER

     The Report and Recommendation of the United States

Magistrate Judge was filed September 24, 2018. Defendant

filed his objections on November 6, 2018.

     After careful review of the file and the Magistrate

Judge's Report and Recommendation, this Court ADOPTS the

Magistrate Judge's recommendations in full for the reasons

stated in the Report.

     A district judge must make a de novo determination of

those portions of a magistrate judge's report and

recommendation to which an objection is made.   Fed. R. Civ.

P. 72(b); 28 U.S.C. § 636(b) (1); Perez-Rubio v. Wyckoff, 718

F. Supp. 217, 227 (S.D.N.Y. 1989).   The district judge may

"accept, reject, or modify, in whole or in part, the

magistrate's proposed findings and recommendations."    Id.

     The motion under 28 U.S.C. §2255 to vacate, set aside or

correct a sentence(Doc. 441) is DENIED. The request for

appointed counsel (Doc. 441 at 17; Doc. 450 at 6) is DENIED

as moot.

     Pursuant to Fed. R. App. P. 22(b), a certificate of
appealability is DENIED because the petitioner has failed to

make a substantial showing of denial of a federal right.

Moreover, the petitioner’s grounds for relief do not present

issues which are debatable among jurists of reasons, which

could have been resolved differently, or which deserve

further proceedings.   Lucidore v, New York State Div. Of

Parole, 209 F.3d 107, 112 (2d Cir. 2000).

     It is further certified that any appeal would not be

taken in good faith, and permission to proceed in forma

pauperis is therefore DENIED.   See 28 U.S.C. § 1915(a)(3).

     THIS CASE IS CLOSED.

     Dated at Burlington, in the District of Vermont, this

10th day of December, 2018.



                                /s/ William K. Sessions III
                                William K. Sessions III
                                U.S. District Court Judge
